 

Exhibit 10.2

 

EXECUTION

 

GUARANTY

 

GUARANTY, dated as of August 31, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time, this “Guaranty”), made by BENEFIT STREET
PARTNERS REALTY TRUST, INC., a real estate investment trust organized under the
laws of the State of Maryland (the “Guarantor”), in favor of COLUMN FINANCIAL,
INC. (the “Administrative Agent”), as Administrative Agent on behalf of Buyers.

 

RECITALS

 

Pursuant to the Master Repurchase Agreement, dated as of August 31, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), among BSPRT Finance Sub-Lender I, LLC, a Delaware
limited liability company (the “Seller”), the Guarantor, the Administrative
Agent, Credit Suisse AG, a company incorporated in Switzerland, acting through
its Cayman Islands Branch and Alpine Securitization LTD, as Buyers, and each
other Buyer from time to time made a party thereto in accordance therewith
(“Buyers”), the Seller may, from time to time, enter into Transactions (as
defined in the Repurchase Agreement) in which the (i) Administrative Agent on
behalf of Buyers shall purchase from the Seller certain Purchased Assets and
(ii) Seller will repurchase the Purchased Assets on the applicable Repurchase
Date. It is a condition precedent to the obligation of the Administrative Agent
on behalf of Buyers to enter into Transactions under the Repurchase Agreement
that the Guarantor shall have executed and delivered this Guaranty to the
Administrative Agent for the benefit of Buyers.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent and Buyers to enter into the Repurchase Agreement and to
enter into Transactions thereunder, the Guarantor hereby agrees with the
Administrative Agent and Buyers, as follows:

 

1.           Defined Terms. (a) Unless otherwise defined herein, terms defined
in the Repurchase Agreement and used herein shall have the meaning given to them
in the Repurchase Agreement.

 

(b)          For purposes of this Guaranty, “Obligations” shall mean all
obligations and liabilities of the Seller to the Administrative Agent and
Buyers, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, or out of or
in connection with the Repurchase Agreement and any other Program Agreements and
any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent and Buyers that are
required to be paid by a party to the Transaction pursuant to the terms of the
Program Agreements and costs of enforcement of this Guaranty) or otherwise.

 

 

 

  

2.           Guaranty.

 

(a)         The Guarantor hereby unconditionally and irrevocably guarantees to
the Administrative Agent for the benefit of Buyers the prompt and complete
payment and performance by the Seller when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations.

 

The Guarantor shall pay additional amounts to, and indemnify, the Administrative
Agent and Buyers (including for purposes of this Section 2, any successor and
any permitted assignee or participant under the Repurchase Agreement) with
respect to Indemnified Taxes (as defined in the Repurchase Agreement) imposed on
payments pursuant to this Guaranty (but without duplication of any payments in
respect of Indemnified Taxes due from Seller guaranteed under the preceding
paragraph) to the same extent as the Seller would have paid additional amounts
and indemnified the Administrative Agent and Buyers with respect to Indemnified
Taxes under Section 11(e) of the Repurchase Agreement if the Guarantor were the
Seller under the Repurchase Agreement. For the avoidance of doubt, any such
payments are in addition to the Guarantor's obligation to pay any amounts
required to be paid by the Seller to the Administrative Agent and Buyers.

 

(b)          The Guarantor further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent or Buyers in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, the Guarantor under this Guaranty. This
Guaranty shall remain in full force and effect until the later of (i) the
termination of the Repurchase Agreement or (ii) the Obligations are paid in
full, notwithstanding that from time to time prior thereto the Seller may be
free from any Obligations.

 

(c)          No payment or payments made by the Seller or any other Person or
received or collected by the Administrative Agent from the Seller or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.

 

(d)           Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to the Administrative Agent for the benefit of
Buyers on account of Guarantor’s liability hereunder, the Guarantor will notify
the Administrative Agent in writing that such payment is made under this
Guaranty for such purpose.

 

 2 

 

  

3.          Right of Set-off. The Buyers are hereby irrevocably authorized at
any time and from time to time without notice to the Guarantor, any such notice
being hereby waived by the Guarantor, to set off and appropriate and apply any
and all monies and other property of the Guarantor, deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyers or any affiliate thereof to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Buyers may elect,
on account of the Obligations and liabilities of the Guarantor hereunder and
claims of every nature and description of the Buyers against the Guarantor, in
any currency, whether arising hereunder, under the Repurchase Agreement or
otherwise, as the Buyers may elect, whether or not the Administrative Agent has
made any demand for payment and although such Obligations and liabilities and
claims may be contingent or unmatured. The Administrative Agent shall notify the
Guarantor promptly after receipt of notice of any such set-off and the
application made by the Buyers, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyers under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyers may
have.

 

4.          Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Buyers, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Administrative Agent or Buyers against the Seller or any other
guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or Buyers for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Seller or any other guarantor in respect of payments made by the Guarantor
hereunder, until all amounts then due and owing to the Administrative Agent or
Buyers by the Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all then due and owing
Obligations shall not have been paid in full, such amounts shall be held by the
Guarantor in trust for the Administrative Agent, segregated from other funds of
the Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned
over to the Administrative Agent in the exact form received by the Guarantor
(duly indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine. Notwithstanding the foregoing, nothing
in this Guaranty shall limit the rights of Seller to make any distributions, or
the rights of Guarantor, directly or indirectly, to cause the Seller to make
distributions in respect of membership or other ownership interests in the
Seller or any of Guarantor’s direct or indirect Subsidiaries under their
respective organizational documents, subject to and in accordance with such
organizational documents and all Requirements of Law, except to the extent
otherwise expressly provided in any Transaction Document, including, without
limitation, Section 14(l) of the Repurchase Agreement.

 

 3 

 

  

5.          Amendments, etc. with Respect to the Obligations. Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantor, and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent may be rescinded by the Administrative Agent, and any of
the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or
Buyers, and the Repurchase Agreement, and the other Program Agreements and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or Buyers for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. The
Administrative Agent shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto. When making any demand hereunder
against the Guarantor, the Administrative Agent may, but shall be under no
obligation to, make a similar demand on the Seller or any other guarantor, and
any failure by the Administrative Agent to make any such demand or to collect
any payments from the Seller or any such other guarantor or any release of the
Seller or such other guarantor shall not relieve the Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Administrative
Agent or Buyers against the Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

6.          Guaranty Absolute and Unconditional. (a) Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent upon
this Guaranty or acceptance of this Guaranty; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived in reliance upon this Guaranty; and all
dealings between the Seller or the Guarantor, on the one hand, and the
Administrative Agent on behalf of Buyers, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Seller or the Guarantor with
respect to the Obligations. This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Repurchase Agreement, the other Program
Agreements, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Seller against the Administrative Agent or
Buyers, or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of the Seller or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Seller for the
Obligations, or of the Guarantor under this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Administrative Agent may, but shall be under no obligation, to
pursue such rights and remedies that they may have against the Seller or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent to pursue such other rights or remedies or to collect any
payments from the Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent on
behalf of Buyers against the Guarantor. This Guaranty shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
the Guarantor and its successors and assigns, and shall inure to the benefit of
the Administrative Agent, the Buyers and their respective successors, and
permitted indorsees, transferees and assigns under the Repurchase Agreement,
until all the Obligations and the obligations of the Guarantor under this
Guaranty shall have been satisfied by payment in full, notwithstanding that from
time to time during the term of the Repurchase Agreement the Seller may be free
from any Obligations.

 

 4 

 

  

(b)         Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Administrative Agent
and Buyers as follows:

 

(i)          Guarantor hereby waives any defense arising by reason of, and any
and all right to assert against the Administrative Agent and Buyers any claim or
defense based upon, an election of remedies by the Administrative Agent and
Buyers which in any manner impairs, affects, reduces, releases, destroys and/or
extinguishes Guarantor’s subrogation rights, rights to proceed against the
Seller or any other guarantor for reimbursement or contribution, and/or any
other rights of the Guarantor to proceed against the Seller, against any other
guarantor, or against any other person or security.

 

(ii)         Guarantor is presently informed of the financial condition of the
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the
Administrative Agent for such information and will not rely upon the
Administrative Agent for any such information. Absent a written request for such
information by the Guarantor to the Administrative Agent, Guarantor hereby
waives its right, if any, to require the Administrative Agent to disclose to
Guarantor any information which the Administrative Agent may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.

 

(iii)        Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Administrative Agent, Guarantor is not in any manner relying upon the validity,
and/or enforceability, and/or attachment, and/or perfection of any Liens or
security interests of any kind or nature granted by the Seller or any other
guarantor to the Administrative Agent, now or at any time and from time to time
in the future.

 

7.          Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Seller or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Seller or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

 5 

 

  

8.          Payments. Guarantor hereby agrees that the Obligations will be paid
to the Administrative Agent without set-off or counterclaim in U.S. Dollars.

 

9.          Event of Default. If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, the Guarantor agrees that, as
between the Guarantor and Administrative Agent, the Obligations may be declared
to be due for purposes of this Guaranty notwithstanding any stay, injunction or
other prohibition which may prevent, delay or vitiate any such declaration as
against the Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by the Guarantor for
purposes of this Guaranty.

 

10.         Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.         Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

12.         No Waiver; Cumulative Remedies. The Administrative Agent shall not
by any act (except by a written instrument pursuant to paragraph 13 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

13.         Waivers and Amendments; Successors and Assigns; Governing Law. None
of the terms or provisions of this Guaranty may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the Guarantor
and the Administrative Agent on behalf of Buyers, provided that any provision of
this Guaranty may be waived by the Administrative Agent on behalf of Buyers in a
letter or agreement executed by the Administrative Agent or by facsimile or
electronic transmission from the Administrative Agent. This Guaranty shall be
binding upon the successors and assigns of the Guarantor and shall inure to the
benefit of the Administrative Agent on behalf of Buyers and their respective
successors and assigns permitted under the Repurchase Agreement.

 

 6 

 

  

14.         Notices. Notices by the Administrative Agent to Guarantor shall be
given pursuant to Section 20 of the Repurchase Agreement.

 

15.         Jurisdiction; Waiver of Trial by Jury.

 

(a)          THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(b)          GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

 

16.         Integration. This Guaranty represents the agreement of the Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Seller or the Guarantor relative to the subject matter
hereof not reflected herein.

 

17.         Acknowledgments. Guarantor hereby acknowledges that:

 

(a)          Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guaranty and the other Program Agreements;

 

(b)          the Administrative Agent does not have any fiduciary relationship
to the Guarantor, and the relationship between the Administrative Agent and the
Guarantor is solely that of surety and creditor; and

 

(c)          no joint venture exists between the Administrative Agent, Buyers
and the Guarantor or among the Administrative Agent, Buyers, the Seller and the
Guarantor.

 

18.         Intent. This Guaranty is intended to constitute a security agreement
or other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

 

[Signature pages follow]

 

 7 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

  BENEFIT STREET PARTNERS REALTY TRUST, INC., as Guarantor         By: /s/ Micah
Goodman     Name: Micah Goodman     Title: Authorized Signatory

 

Signature Page to the Guaranty

 

 

 